Black, J.
(dissenting). The question certified under GCR 1963, 797 reads as follows:
“Is the civil rights commission possessed of jurisdiction, absent enabling legislation, to entertain *444complaints of discrimination, because of religion, race, color, or national origin, in the purchase and sale of private housing?”
Reading the 2 interrelated constitutional sections* together, as I think we should, it seems intentionally clear that the civil rights commission cannot entertain complaints without the aid of that legislation which each section requires. To “entertain” a complaint means something more than reception thereof for filing pending enactment of necessary enabling legislation. It includes the processing of such a complaint according to not yet provided implementation “by appropriate legislation” and “powers provided by law.”
*445The hey sentences in the two sections are “The legislature shall implement this section by appropriate legislation.” (art 1, § 2) and “The Commission shall have other powers provided by law to carry out its purposes.” (art 5, §29). Without such implementation and powers the commission cannot “entertain,” cannot hear, and cannot determine.
My answer to the quoted question is “No.”
Dethmees, C. J., and Kelly, J., concurred. with Black, J.

 (Art 1, § 2, Const 1963) “See. 2. No person shall be denied the equal protection of the laws; nor shall any person be denied the enjoyment of his civil or political rights or be discriminated against in the exercise thereof because of religion, race, eolor or national origin. The legislature shall implement this section by appropriate legislation.”
(Art 5, § 29, Const 1963) “Sec. 29. There is hereby established a civil rights commission which shall consist of eight persons, not more than four of whom shall be members of the same political party, who shall be appointed by the governor, by and with the adviee and consent of the senate, for four-year terms not more than two of which shall expire in the same year. It shall be the duty of the commission in a manner which may be prescribed by law to investigate alleged discrimination against any person because of religion, race, color or national origin in the enjoyment of the civil rights guaranteed by law and by this constitution, and to secure the equal protection of such civil rights without such discrimination. The legislature shall provide an annual appropriation for the effective operation of the commission.
“The commission shall have power, in accordance with the provisions of this constitution and of general laws governing administrative agencies, to promulgate rules and regulations for its own procedures, to hold hearings, administer oaths, through court authorization to require the attendance of witnesses and the submission of records, to take testimony, and to issue appropriate orders. The commission shall have other powers provided by law to carry out its purposes. Nothing contained in this section shall be construed to diminish the right of any party to direct and immediate legal or equitable remedies in the eourts of this state.
“Appeals from final orders of the commission, including cease and desist orders and refusals to issue complaints, shall be tried de novo before the circuit court having jurisdiction provided by law.”